OliveR, Chief Judge:
Counsel for the respective parties have submitted these three appeals for reappraisement on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court:
That the entered value for each of the articles enumerated on the invoices and involved in the above numbered appeals for reappraisement is the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale for exportation to the United States, to all purchasers in the principal markets of Germany, the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, in condition, packed ready for shipment to the United States.
That the imported merchandise involved herein was exported after September 27, 1958 and subject to appraisement under the Customs Simplification Act of 1956.
On the agreed facts, I hold that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and that such statutory value for each of the articles is the entered value.
Judgment will be rendered accordingly.